Case: 13-60467      Document: 00512708447         Page: 1    Date Filed: 07/23/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 13-60467                                  FILED
                                  Summary Calendar                            July 23, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GLENN MICHAEL BONANO, SR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:12-CR-12-2


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Glenn Michael Bonano, Sr., pleaded guilty pursuant to a plea agreement
to one count of conspiracy to possess with intent to distribute fifty grams or
more of methamphetamine. The district court sentenced Bonano to ten years
imprisonment. Bonano appeals his sentence, challenging the district court’s
application of a ten-year statutory minimum sentence and denial of a safety-
valve reduction.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-60467      Document: 00512708447        Page: 2     Date Filed: 07/23/2014


                                     No. 13-60467

      Relying on the appeal waiver in the plea agreement, the Government
seeks dismissal of the appeal or, alternatively, summary affirmance of the
district court’s judgment. Proceeding pro se, Bonano contends that the waiver
does not bar his appeal because the appeal waiver did not explicitly state that
he waived his right to appeal an illegal sentence or one based on an error of
law. We review the validity of an appeal waiver de novo. United States v.
Baymon, 312 F.3d 725, 727 (5th Cir. 2002).
      The waiver provision broadly waived Bonano’s right to appeal his
sentence without reservation. 1 The record of his rearraignment shows that the
waiver was knowing and voluntary, as Bonano knew he had the right to appeal
and that he was giving up that right in the plea agreement. See United States
v. Portillo, 18 F.3d 290, 292 (5th Cir. 1994). Because the plain language of the
waiver provision applies to Bonano’s challenges to his sentence, we will enforce
the waiver and DISMISS the appeal. See United States v. Bond, 414 F.3d 542,
544, 546 (5th Cir. 2005). The Government’s motion to dismiss is GRANTED,
and its alternative motion for summary affirmance is DENIED.




      1  The appeal waiver states: “Defendant, knowing and understanding all of the matters
aforesaid, . . . hereby expressly waives the following rights: a. the right to appeal the
conviction and sentence imposed in this case, or the manner in which that sentence was
imposed, on the grounds set forth in Title 18, United States Code, Section 3742, or on any
ground whatsoever . . . .”


                                            2